Spencer, J.,
dissenting.
I concur in the reversal of a portion of the order, and dissent from the majority opinion because the entire order was not included in the reversal. I incorporate *494herein by reference the dissent filed in County of Lancaster v. State Board of Equalization & Assessment, post p. 497, 143 N. W. 2d 885.
Additionally, I make the following observations. The sales assessment ratio given by the Tax Commissioner for Box Butte County is: Urban - 28.75; rural - 21.84. Despite the wide variance in the two figures, both of them were raised 10 percent. Considering the urban figure first, there were 29 counties with a lower sales-assessment ratio than 28.75 which were not changed, and Thurston County, with a sales-assessment ratio of 27.98 received a 14 percent reduction.
The rural figure for Box Butte County was based on 27 sales, and only 2 of them were sales of 160 acres or more, indicating that the other sales were either to round out existing holdings or were development sales in suburban areas. Gosper County, with a rural sales ratio of 21.51 and Dundy County, with a rural sales ratio of 12.14, were not changed in any way. How a raise can be made in one county, based upon the Tax Commissioner’s figures, and no raise made in counties with a lower sales ratio, and determine that the action is not arbitrary and capricious, is beyond my comprehension.
Carter, J., joins in this dissent.